Wilson, Judge:
This case was originally decided June 15, 1956, in 36 Oust. Ct. 604, Reap. Dec. 8592, and thereafter a petition for rehearing was filed and granted. The case was thereupon placed upon the trial calendar and regularly called for trial after having been set for hearing in open court when counsel for both parties were present. When the case was called for trial there was no appearance by the plaintiff or its counsel. The court thereupon ordered the case resubmitted upon the record previously made, no additional evidence having been introduced.
Inasmuch as the record now before the court is in all respects the same as the record upon which the decision and judgment hereinbefore referred to were based, there appears no reason why the said decision and judgment should be in any way changed.
I, therefore, find and hold that the proper value of the involved merchandise is the value returned by the appraiser for the reasons set forth in the original decision herein.
Judgment will be entered accordingly.